                                                                             Case 2:16-cv-02561-RFB-PAL Document 55 Filed 03/18/19 Page 1 of 5



                                                                         1   ALVERSON TAYLOR & SANDERS
                                                                             KURT R. BONDS, ESQ.
                                                                         2   Nevada Bar #6228
                                                                         3   ADAM R. KNECHT, ESQ.
                                                                             Nevada Bar #13166
                                                                         4   6605 GRAND MONTECITO PARKWAY
                                                                             SUITE 200
                                                                         5   LAS VEGAS, NEVADA 89149
                                                                         6   (702) 384-7000
                                                                             efile@alversontaylor.com
                                                                         7   Attorney for STAR HILL HOA

                                                                         8                                 UNITED STATES DISTRICT COURT
                                                                         9
                                                                                                                  DISTRICT OF NEVADA
                                                                        10
                                                                                                                              -*-
                                                                        11
                                                                           THE BANK OF NEW YORK MELLON FKA                            CASE NO.:      2:16-cv-02561-RFB-PAL
                                                                        12
ALVERSON TAYLOR & SANDERS




                                                                           THE BANK OF NEW YORK, AS TRUSTEE
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                        13 FOR THE CERTIFICATEHOLDERS
                                                                           CWABS, INC. ASSET-BACKED                                   STIPULATION AND PROPOSED
                                    (702) 384-7000 FAX (702) 385-7000
                                      LAS VEGAS, NEVADA 89149




                                                                        14 CERTIFICATES, SERIES 2006-6,                               ORDER TO EXTEND DISCOVERY
                                                                                                                                      DEADLINES
                                                LAWYERS




                                                                        15              Plaintiff,
                                                                        16   vs.                                                      (First Request)

                                                                        17 STAR HILL HOMEOWNERS
                                                                           ASSOCIATION; SBW INVESTMENT, LLC;
                                                                        18 NEVADA ASSOCIATION SERVICES, INC.;
                                                                        19 and SFR INVESTMENTS POOL 1, LLC

                                                                        20              Defendants.

                                                                        21
                                                                                    Plaintiff The Bank of New York fka The Bank of New York, as Trustee for the
                                                                        22
                                                                             Certificateholders CWABS, Inc. Asset-Backed Certificates, Series 2006-6 (BNYM); and defendant
                                                                        23
                                                                             SFR Investments Pool 1, LLC (SFR); and defendant Star Hill HOA (HOA), through their
                                                                        24
                                                                             undersigned counsel of record, do hereby stipulate and agree that the current discovery cutoff date of
                                                                        25
                                                                             March 18, 2019 be continued for a period of four (4) days up and including March 22, 2019 as
                                                                        26
                                                                             follows:
                                                                        27
                                                                             ///
                                                                        28
                                                                                                                               1                                      KB/24462
                                                                             Case 2:16-cv-02561-RFB-PAL Document 55 Filed 03/18/19 Page 2 of 5



                                                                         1
                                                                             A.     DISCOVERY COMPLETED:
                                                                         2
                                                                                    1.      Initial Disclosures:
                                                                         3
                                                                                    Plaintiff served their initial disclosures on Plaintiff on December 14, 2017; Plaintiff has
                                                                         4
                                                                             subsequently served various supplements to its initial disclosures
                                                                         5
                                                                                    Defendant SFR served Initial Disclosures on February 12, 2018; Defendant SFR has
                                                                         6
                                                                             subsequently served various supplements to its initial disclosures;
                                                                         7
                                                                                    Defendant Star Hills served its initial disclosures on Defendants on March 18, 2019.
                                                                         8
                                                                                    Defendant Nevada Association Services has not appeared.
                                                                         9
                                                                                    2.      Written Discovery:
                                                                        10
                                                                                    Plaintiff has served its Requests for Interrogatories, its Requests for Production of
                                                                        11
                                                                             Documents, and Requests for Admissions to Defendants.
                                                                        12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                                    Defendants have served their answers to Plaintiff’s Requests for Interrogatories, its Requests
                                                                        13
                                                                             for Production of Documents, and Requests for Admissions.
                                    (702) 384-7000 FAX (702) 385-7000
                                      LAS VEGAS, NEVADA 89149




                                                                        14
                                                                                    Defendant SFR has served its Requests for Interrogatories, its Requests for Production of
                                                LAWYERS




                                                                        15
                                                                             Documents, and Requests for Admissions to Plaintiff; Plaintiff has answered accordingly.
                                                                        16
                                                                                    3.      Depositions
                                                                        17
                                                                                    Plaintiff has noticed and taken the depositions of NAS and SFR Investments.
                                                                        18
                                                                                    SFR Investments has noticed and taken the deposition of Plaintiff.
                                                                        19
                                                                                    Plaintiff also noticed the deposition of Star Hills HOA for March 18, 2019, however, due to a
                                                                        20
                                                                             last minute conflict on the part of Star Hills HOA’s representative, the deposition was not take. The
                                                                        21
                                                                             parties have agreed to take the HOA’s deposition on March 22, 2019.
                                                                        22
                                                                             B.     STATEMENT SPECIFYING THE DISCOVERY THAT REMAINS TO BE
                                                                        23
                                                                                    COMPLETED.
                                                                        24
                                                                                    Plaintiff seeks to take the deposition of Star Hills HOA on March 22, 2019.
                                                                        25
                                                                                    Additional discovery based upon information discovered in deposition may be necessary.
                                                                        26
                                                                             ///
                                                                        27
                                                                             ///
                                                                        28
                                                                             ///
                                                                                                                              2                                      KB/24462
                                                                             Case 2:16-cv-02561-RFB-PAL Document 55 Filed 03/18/19 Page 3 of 5



                                                                         1
                                                                             C.     THE REASONS WHY DISCOVERY WAS NOT COMPLETED WITHIN
                                                                         2
                                                                                    THE TIME LIMITS SET BY THE DISCOVERY PLAN.
                                                                         3
                                                                                    The discovery delay was caused by a last minute conflict on the part of Star Hills HOA’s
                                                                         4
                                                                             representative. With discovery continuing, Plaintiff and Defendants have conferred and agreed to
                                                                         5
                                                                             take the remaining deposition of Star Hills HOA on March 22, 2019.
                                                                         6
                                                                             D.     GOOD CAUSE EXISTS TO EXTEND THE DISCOVERY DEADLINE.
                                                                         7
                                                                                    Local Rule 26-4 requires that any stipulation made to extend discovery made within 21 days
                                                                         8
                                                                             of the deadline must be supported by good cause. The good cause standard under LR 26-4 is the
                                                                         9
                                                                             same as the good cause standard under Fed. R. Civ. P. 16(b)(4). Winfeld v. Wal-mart Stores, Inc.,
                                                                        10
                                                                             2:14-cv-01034-MMD-CWH, 2016 WL 3360658, at *1 (D. Nev. Jun. 9, 2016). “Good cause to
                                                                        11
                                                                             extend a discovery deadline exists ‘if it cannot reasonably be met despite the diligence of the
                                                                        12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                             part[ies] seeking extension.’” Nunez v. Harper, 2:13-CV-0392-GMN-NJK, 2014 WL 2808985, at *2
                                                                        13
                                                                             (D. Nev. June 20, 2014) (quoting Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th
                                    (702) 384-7000 FAX (702) 385-7000
                                      LAS VEGAS, NEVADA 89149




                                                                        14
                                                                             Cir. 1992)).
                                                LAWYERS




                                                                        15
                                                                                    Good cause exists to extend the discovery period by four days. The discovery delay was
                                                                        16
                                                                             caused by a last minute, unavoidable conflict on the part of Star Hills HOA’s representative. With
                                                                        17
                                                                             discovery continuing, Plaintiff and Defendants have conferred and agreed to take the remaining
                                                                        18
                                                                             deposition of Star Hills HOA on March 22, 2019. Accordingly, good cause exists to grant the
                                                                        19
                                                                             extension of discovery.
                                                                        20
                                                                             E.     PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING
                                                                        21
                                                                                    DISCOVERY:
                                                                        22
                                                                                    1.      Discovery Cut-Off
                                                                        23
                                                                                    The discovery cut-off shall be extended from March 18, 2019 to March 22, 2019 for the
                                                                        24
                                                                             limited purpose of taking the deposition of the 30(b)(6) witness for Star Hills HOA .
                                                                        25
                                                                                    2.      Amending the Pleadings and Adding Parties
                                                                        26
                                                                                    The deadline to amend the pleadings and parties has closed. No such request to amend the
                                                                        27
                                                                             pleadings or add parties is requested
                                                                        28
                                                                             ///
                                                                                                                             3                                       KB/24462
                                                                             Case 2:16-cv-02561-RFB-PAL Document 55 Filed 03/18/19 Page 4 of 5



                                                                         1
                                                                                    3.       Expert Disclosure
                                                                         2
                                                                                    The deadline to name initial experts disclosures has closed. No such request to name experts
                                                                         3
                                                                             is requested.
                                                                         4
                                                                                    4.       Dispositive Motions
                                                                         5
                                                                                    In accordance with Local Rule 26-1(e)(4), the last day for filing dispositive motions
                                                                         6
                                                                             including, but not limited to motions for summary judgement, shall be extended from April 18, 2019
                                                                         7
                                                                             to April 25, 2019.
                                                                         8
                                                                                    5.       Pre-Trial Order
                                                                         9
                                                                                    In accordance with Local Rule 26-1(e)(5), the last day to file a Joint Pre-Trial Order,
                                                                        10
                                                                             including any disclosures pursuant to FRCP 26(a)(3), shall be extended from May 18, 2019 to May
                                                                        11
                                                                             28, 2019 (May 25 is a Saturday and May 27 is Memorial Day). In the event dispositive motions are
                                                                        12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                             filed, the date for filing the Joint Pre-Trial Order shall be suspended until thirty (30) days after the
                                                                        13
                                                                             decision on the dispositive motions or upon further order by the Court extending the time period in
                                    (702) 384-7000 FAX (702) 385-7000
                                      LAS VEGAS, NEVADA 89149




                                                                        14
                                                                             which to file the Joint Pre-Trial Order.
                                                LAWYERS




                                                                        15
                                                                             ///
                                                                        16
                                                                             ///
                                                                        17
                                                                             ///
                                                                        18
                                                                             ///
                                                                        19
                                                                             ///
                                                                        20
                                                                             ///
                                                                        21
                                                                             ///
                                                                        22
                                                                             ///
                                                                        23
                                                                             ///
                                                                        24
                                                                             ///
                                                                        25
                                                                             ///
                                                                        26
                                                                             ///
                                                                        27
                                                                             ///
                                                                        28
                                                                             ///
                                                                                                                                4                                       KB/24462
                                                                             Case 2:16-cv-02561-RFB-PAL Document 55 Filed 03/18/19 Page 5 of 5



                                                                         1
                                                                                    6.     Trial and Calendar Call
                                                                         2
                                                                                    No trial has been set in this matter.
                                                                         3
                                                                                    IT IS SO STIPULATED.
                                                                         4
                                                                             AKERMAN LLP                                          KIM GILBERT EBRON
                                                                         5

                                                                         6
                                                                             /s/ Rex. D. Garner , Esq.                            /s/ Diana S. Ebron, Esq.
                                                                         7   ARIEL E. STERN, ESQ.                                 JACQUELINE A. GILBERT, ESQ.
                                                                             Nevada Bar No. 8276                                  Nevada Bar. No. 10593
                                                                         8   REX D. GARNER, ESQ.                                  DIANA S. EBRON, ESQ.
                                                                         9   Nevada Bar No. 9401                                  Nevada Bar No. 10580
                                                                             1160 Town Center Drive, Suite 330                    KAREN L. HANKS, ESQ.
                                                                        10   Las Vegas, Nevada 89144                              Nevada Bar No. 9578
                                                                             Attorneys for Plaintiff The Bank of New York         7625 Dean Martin Drive, Suite 110
                                                                        11   fka The Bank of New York, as Trustee for the         Las Vegas, Nevada 89139
                                                                        12   Certificateholders CWABS, Inc. Asset-Backed          Attorneys for Defendant SFR Investments Pool
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                             Certificates, Series 2006-6                          1, LLC
                                                                        13
                                    (702) 384-7000 FAX (702) 385-7000




                                                                                                                                  ALVERSON TAYLOR & SANDERS
                                      LAS VEGAS, NEVADA 89149




                                                                        14
                                                LAWYERS




                                                                        15
                                                                                                                                  /s/ Adam R. Knecht, Esq.
                                                                        16                                                        KURT R. BONDS, ESQ.
                                                                                                                                  Nevada Bar No. 6228
                                                                        17                                                        ADAM R. KNECHT, ESQ.
                                                                                                                                  Nevada Bar No. 13166
                                                                        18
                                                                                                                                  7401 W. Charleston Blvd
                                                                        19                                                        Las Vegas, Nevada 89117
                                                                                                                                  Attorneys for Defendant Star Hill HOA
                                                                        20

                                                                        21                                                  ORDER
                                                                        22
                                                                                    IT IS SO ORDERED.
                                                                        23

                                                                        24                                         ______________________________________
                                                                        25                                         UNITED STATES MAGISTRATE JUDGE

                                                                        26
                                                                                                                            March 22, 2019
                                                                                                                   DATED:_______________________________
                                                                        27

                                                                        28
                                                                                                                              5                                    KB/24462
